P ER CURIAM. Appellant Darwin Shields, by and through his attorney, Gregory E. Bryant, has filed a motion for an extension of time to file Appellant’s brief. The brief in this case was originally due on April 23, 2001, but only after the Supreme Court Clerk’s office granted Bryant six extensions of time to file the brief, was it finally filed on July 31, 2001. The brief filed on July 31 did not contain an addendum, but the clerk’s office allowed Bryant to correct this error. The Attorney General’s office then filed a motion requesting that Bryant be ordered to comply with Ark. Sup. Ct. R. 4-3 (h). This court granted the motion and ordered Bryant to submit a revised brief by November 3, 2001. Bryant then filed a revised brief on November 5, but again the brief contained no addendum.1 The clerk’s office refused to file the brief and sent Bryant a letter stating its reasons for refusing the brief. This motion followed.  In the pending motion, Mr. Bryant accepts full responsibility for having failed to timely file Appellant’s brief. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Johnson v. State, 337 Ark. 609, 990 S.W.2d 553 (1999) (per curiam); Davis v. State, 335 Ark. 136, 983 S.W.2d 122 (1998) (per curiam). We also refer Mr. Bryant to the Committee on Professional Conduct in connection with his repeated failures to comply with this court’s rules governing the preparation and filing of briefs. Motion granted. BROWN and Imber, JJ., not participating.   November 3 fell on a Saturday, thus the actual deadline for filing the brief was extended until November 5.